Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

GARY L. GRINER                                    GREGORY F. ZOELLER
Mishawaka, Indiana                                Attorney General of Indiana

                                                  CYNTHIA L. PLOUGHE
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana
                                                                                FILED
                                                                            Nov 07 2012, 9:31 am

                               IN THE
                                                                                    CLERK
                     COURT OF APPEALS OF INDIANA                                  of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court




LAQUINTON LEONARD,                                )
                                                  )
       Appellant-Defendant,                       )
                                                  )
               vs.                                )       No. 71A03-1203-CR-128
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                        The Honorable Roland W. Chamblee, Jr., Judge
                               Cause No. 71D08-1003-MR-1


                                       November 7, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          LaQuinton Leonard appeals his conviction of and sentence for murder, a felony.1 He

presents three issues for our consideration:

          1.      Whether the State presented sufficient evidence to rebut Leonard’s claim of

                  self-defense and support his conviction of murder;

          2.      Whether the trial court abused its discretion when it sentenced Leonard; and

          3.      Whether Leonard’s sentence is inappropriate based on the crime and his

                  character.

We affirm.

                             FACTS AND PROCEDURAL HISTORY

          On the evening of October 21, 2009, Leonard and a group of friends and family were

gathered on Birdsell Street in South Bend. Phillip Bell arrived on Birdsell Street sometime

after 10 p.m. to borrow a video game system from a friend. Bell had difficulty finding his

friend’s house, Leonard confronted Bell after Bell allegedly knocked on the door at the home

of Leonard’s aunt, and Leonard shot Bell. When police arrived on the scene, Bell was dead

under a nearby tree from a gunshot wound.

          The State charged Leonard with murder, and over a year after he was charged,

Leonard was arrested. On January 26, 2012, a jury found Leonard guilty. The trial court

sentenced Leonard to fifty-five years incarcerated with eight years suspended.




1
    Ind. Code § 35-42-1-1.
                                                2
                             DISCUSSION AND DECISION

       1.     Sufficiency of the Evidence

       When reviewing sufficiency of evidence to support a conviction, we consider only the

probative evidence and reasonable inferences supporting the factfinder’s decision Drane v.

State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-finder’s role, and not ours, to assess

witness credibility and weigh the evidence to determine whether it is sufficient to support a

conviction. Id. To preserve this structure, when we are confronted with conflicting

evidence, we consider it most favorably to the factfinder’s decision. Id. We affirm a

conviction unless no reasonable fact-finder could find the elements of the crime proven

beyond a reasonable doubt. Id. It is therefore not necessary that the evidence overcome

every reasonable hypothesis of innocence; rather, the evidence is sufficient if an inference

reasonably may be drawn from it to support the factfinder’s decision. Id. at 147.

              a.      Self-Defense

       Leonard argues the State did not rebut his self-defense claim. To claim self-defense,

Leonard had to show he: (1) was where he had a right to be; (2) did not provoke, instigate, or

participate willingly in the violence; and (3) had a reasonable fear of death or great bodily

harm. Brand v. State, 766 N.E.2d 772, 777 (Ind. Ct. App. 2002). The State has the burden of

rebutting a claim of self-defense. Id. To do so, the State must negate at least one of the three

elements of a self-defense claim. Id. We review the sufficiency of the evidence to rebut a

claim of self-defense in the same way we review any sufficiency claim. Wilson v. State, 770

N.E.2d 799, 801 (Ind. 2002).

                                               3
       Leonard argued that, after he asked Bell why he was in the neighborhood, Bell pulled

up his shirt to reveal a gun and then began shooting at Leonard. However, the State

presented evidence Leonard:

       . . . yelled out to [Bell] something to the effect of why are you here, who are
       you looking for. [Leonard] went jogging towards . . . [Bell] and as he
       approached him . . . [Leonard] pulled his hood up . . . drew a handgun and
       fired shots at [Bell].

(Tr. III2 at 10.) Leonard’s argument is an invitation for us to reweigh the evidence and judge

witness credibility, which we cannot do. See Drane, 867 N.E.2d at 146 (appellate court

cannot reweigh evidence or judge witness credibility).

                b.       Murder

       To prove Leonard committed murder, a felony, the State had to prove he knowingly or

intentionally killed Bell. See Ind. Code § 35-42-1-1. Leonard argues the State did not

present evidence from which the jury could infer the bullet from his gun was the bullet that

killed Bell. We disagree.

       The State presented evidence twenty-one different shots were fired from six different

guns during the incident. The night of the crime, Leonard had a .32 caliber gun, and the

other members of his party were carrying larger caliber weapons, identified as four .38

caliber guns, a .357 revolver, and a 9mm semiautomatic weapon. Bell had a 9mm

semiautomatic weapon. A forensic pathologist recovered a .32 caliber bullet from Bell’s

arm, and the fatal shot, which pierced Bell’s aorta, was “roughly” the same size. (Tr. at 258.)


2
The third volume of the transcript is not consecutively paginated with the other two volumes of the transcript.
Therefore, we will refer to the third volume as “Tr. III.”
                                                      4
Based on the evidence presented by the State, the jury could reasonably infer a .32 caliber

bullet caused Bell’s death, and Leonard’s argument otherwise is an invitation for us to

reweigh the evidence, which we cannot do. See Drane, 867 N.E.2d at 146 (appellate court

cannot reweigh evidence or judge witness credibility).

       2.      Abuse of Discretion in Sentencing

       When the trial court imposes a sentence within the statutory range, we review for an

abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g,

875 N.E.2d 218 (Ind. 2007). We may reverse a decision that is “clearly against the logic and

effect of the facts and circumstances before the court, or the reasonable, probable, and actual

deductions to be drawn therefrom.” Id. (quoting In re L.J.M., 473 N.E.2d 637, 640 (Ind. Ct.

App. 1985)).

       Our review of the trial court’s exercise of discretion in sentencing includes an

examination of its reasons for imposing the sentence. Id. The trial court is not required to

find mitigating factors or give them the same weight that the defendant does. Flickner v.

State, 908 N.E.2d 270, 273 (Ind. Ct. App. 2009). However, a court abuses its discretion if it

does not consider significant mitigators advanced by the defendant and clearly supported by

the record. Anglemyer, 868 N.E.2d at 490. Once aggravators and mitigators have been

identified, the trial court has no obligation to weigh those factors. Id. at 491.

       Leonard argues the trial court should have considered his claim of self-defense as a

mitigating circumstance and did not give his young age more weight when sentencing him.

The evidence did not support Leonard’s claim of self-defense, and the trial court did

                                              5
recognize Leonard’s age as a mitigator. As the trial court was not obliged to give Leonard’s

age the same weight Leonard might, see Flickner, 908 N.E.2d at 273, we cannot say the trial

court abused its discretion when it sentenced Leonard to fifty-five years with eight years

suspended for Bell’s murder.

         3.     Appropriateness of Sentence

         We may revise a sentence if it is inappropriate in light of the nature of the offense and

the character of the offender. Williams v. State, 891 N.E. 2d 621, 633 (Ind. Ct. App. 2008)

(citing Ind. Appellate Rule 7(B)). We consider not only the aggravators and mitigators found

by the trial court, but also any other facts appearing in the record. Roney v. State, 872 N.E.2d

192, 206 (Ind. Ct. App. 2007), trans. denied.             The appellant bears the burden of

demonstrating his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

2006).

         When considering the nature of the offense, the advisory sentence is the starting point

to determine the appropriateness of a sentence. Anglemyer, 868 N.E.2d at 494. The advisory

sentence for murder is fifty-five years, with a range of forty-five to sixty-five years. Ind.

Code § 35-50-2-3. The trial court sentenced Leonard to fifty-five years with eight years

suspended. The evidence most favorable to the verdict does not suggest Bell provoked the

attack, and it could be reasonably inferred the fatal shot was fired from Leonard’s gun.

Therefore, we cannot say the trial court’s imposition of the advisory sentence was

inappropriate based on the nature of the crime.

         When considering the character of the offender, one relevant fact is criminal history.

                                                 6
Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007). The significance of a

criminal history in assessing a defendant’s character varies based on the gravity, nature, and

number of prior offenses in relation to the current offense. Id. While it is true Leonard’s

criminal history is sparse, his prior adjudication as a juvenile also involved “firing a handgun

in public.” (Tr. III at 209.) Based on his criminal history which is related to the instant

crime, we cannot say Leonard’s sentence is inappropriate based on his character.

                                      CONCLUSION

       We hold the State presented sufficient evidence to rebut Leonard’s claim of self-

defense and to prove Leonard committed murder. Further, the trial court did not abuse its

discretion in sentencing Leonard, nor is Leonard’s sentence inappropriate based on the nature

of the crime or his character. Accordingly, we affirm.

       Affirmed.

KIRSCH, J., and NAJAM, J., concur.




                                               7